      Case 1:19-cv-10656-RA Document 24 Filed 12/17/19 Page 1 of 2




                      B ROWN G AVALAS & F ROMM LLP
                                    505 FIFTH AVENUE                                    NEW JERSEY OFFICE
                                NEW YORK, NEW YORK 10017                                    __________
                                       TEL: (212) 983-8500
                                                                                       1118 CLIFTON AVENUE
                                      FAX: (212) 983-5946                                CLIFTON, NJ 07013
                                     www.browngavalas.com                                TEL: (973) 779-1116
                                    bgmail@browngavalas.com                              FAX: (973) 779-0739



                                                                                        HARRY A. GAVALAS
                                                                                           (1978-1999)
                                                                                       ROBERT J. SEMINARA
                                                                                           (19 87 -1 99 9)



                                               December 17, 2019

                                               VIA ECF

The Honorable Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

       Re:     Great Lakes Insurance SE v. American Steamship Owners Mutual
               Protection and Indemnity Association Inc., et al.
               Case No.: 1:19-cv-10656-RA-SLC
               Our File: 1545.0083

Dear Judge Abrams:

       We are counsel for Defendants, American Steamship Owners Mutual Protection &
Indemnity Association, Inc. (the “Association”) and Shipowners Claims Bureau, Inc.
(“SCB,” collectively with the Association the “American Club”), in the above-referenced
action. We write with respect to Your Honor’s December 10, 2019 Order [Dkt. 18]
concerning the sealing of certain exhibits to the American Club’s motion to dismiss.

        On December 12, 2019, the American Club filed its pre-answer Motion to Dismiss
the Complaint (the “Motion”). [Dkts. 19-21] The American Club did not submit any
exhibits to the Motion that it seeks to have sealed. The American Club believes the Motion
stands on its own and, as a result, at this time, it is not necessary to submit the protected
confidential documents as exhibits.

        Accordingly, the American Club is not currently seeking to submit any documents
under seal. Should the American Club seek to file any documents under seal in the future,
the American Club will provide the Court with the reasoning for why, under the standard
set forth in Lugosch v Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), sealing such
       Case 1:19-cv-10656-RA Document 24 Filed 12/17/19 Page 2 of 2
BROWN GAVALAS & FROMM LLP

 Judge Ronnie Abrams
 December 17, 2019
 Page 2

 documents would be justified.

                                      Respectfully submitted,

                                      BROWN GAVALAS & FROMM LLP




                                      Robert J. Brown

 cc:    Counsel of Record (via ECF)
